Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                              December 29, 2020

The Court of Appeals hereby passes the following order:

A21A0455. SYLVIA BASAK v. BUFORD CITY SCHOOLS et al.

      The appellant in the above-styled case has filed a motion entitled Consent
Motion To Withdraw Appeal. Pursuant to Court Rule 41(g)(1), said motion is hereby
GRANTED.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      12/29/2020
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.